Mitchell, J.1
We find no error in the rulings of the trial court in the admission of evidence, and the portions, of his charge excepted to are, as applied to the facts in this case, entirely correct, and could not have been misunderstood by the jury as meaning that they were bound to find for the plaintiff. As to the amount of the verdict, although it may seem somewhat large, yet, in our judgment, there was evidence reasonably tending to prove that plaintiff’s time and services were worth the sum allowed by the jury.
Judgment affirmed.

 Berry, J., being absent, took no part in the decision of this case.